Title: To James Madison from Robert E. Forman, 3 October 1814
From: Forman, Robert E.
To: Madison, James


        
          Honor’d sir,
          Pitts Town New Jersey Octr. 3d. 1814
        
        I addressed the Secratary at War some eighteen months since, with honorable recommendation from the first Citizens of my County (Hunterdon) together with the application of George C. Maxwell, then Member of Congress, for an appointment in the Army. Never receiving an Answer I take this liberty to tresspass on your Excellency, my recommendations if not destroyed by the late fatal effect at Washington may be referred to.
        My Ancestors signalized themselves in the revolution, I wish to appear Conspicious at this day.
        An appointment in the Commissary or Quarter Masters department would be agreeable as a deputy, or a first Lieut. of Infantry.
        Seeing your Message to the present Congress recommending the raising of more troops, induced me Once more to remind the department of my former applications which I directed to the late Secratary at War.
        I would be willing also to join the Navy as a Midshipman should there be no Vacancy on land. With due deferrence I am your Excellency’s Most Obt. & most humble Servant &c. &c. &c.
        
          Robert E. Forman
        
      